Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly” in claim 1 in line 5 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much contact force between the alignment dowel and the center hole of a pipe plate would be considered “tightly fit”. For examination purposes, “tightly fit” will be interpreted as contact between the alignment dowel and the center hole of a pipe plate.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 4-5 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 2043302 B1) in view of Luckscheiter (DE 102016105168 A1).
In regard to claim 1, Ho discloses a single piece structural connector (Fig. 3, connector 1 is a single piece structural connector with other parts as shown), comprising: 
a single machined metal piece (Fig. 3, connector 1 is a single machined piece and in [0037] of the English translation discloses the connector 1 is made of a metal material) having first and second circular ends (Fig. 3, first circular end at 2 and second circular end at 2a), each of the first and second circular ends including a plurality of bolt holes (Fig. 3, each 2 and 2a have bolt holes for bolts 6 and 6a) and a center hole (Fig. 3, bore hole of 1 is a center hole that houses 10); and 
an alignment dowel positioned on the center hole (Fig. 3, 10 is a liner that is positioned in the center hole of 1 and can be reasonable interpreted as an alignment dowel similar to the applicant’s invention shown in Fig. 6 at 10-3 which is a tube fitted in a center hole), the alignment dowel being configured to tightly fit into a center hole of a pipe plate (Fig. 3, the ends of 10 fit into a respective pipe plate at 4 and 5 and can be reasonably interpreted as “tightly fit” since 10 contacts a center hole of 4 and 5 without any gaps between. Also, see above under the section 35 USC § 112 regarding the limitation “tightly fit”.).  
	Ho does not expressly disclose the single machined piece is made of aluminum.
	In the related field of flange joints, Luckscheiter teaches flanges made of aluminum provides advantages such as easily workable, non-magnetic, can be extruded, and high thermal conductivity (Fig. 1, flanges as shown and in [0004] of the English translation discloses the advantages of aluminum)
	It would have been obvious to one having ordinary skill in the art to have modified the metal material of the flange connector 1 of Ho to be made of aluminum in order to have the advantage of a material that is easily workable, non-magnetic, can be extruded, and has high thermal conductivity as taught by Luckscheiter in [0004] of the English translation.
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the flange connector 1 of Ho to be made of a known material such as aluminum for at least the benefits of non-toxic, corrosion resistance, strength, and lightweight as disclosed at https://www.southwest-aluminum.com/info/the-advantages-of-aluminum-flanges-in-industri-26443578.html. 
In regard to claim 2, Ho and Luckscheiter discloses the single piece structural connector of Claim 1, 
and Ho further discloses each of the first and second circular ends is configured to be bolted to first and second circular pipe plates (Fig. 3, bolts 6 and 6a) on respective ends of the single piece structural connector (Fig. 3, bolts 6 and 6a are at respective ends at 2 and 2a) using a plurality of bolts of a number equal to a number of the plurality of bolt holes (Fig. 3, the number of bolts 6 and 6a are equal to the number of bolts holes on 2 and 2a as shown).  

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claim 3:
Ho and Luckscheiter discloses the single piece structural connector of claim 2 but does not show or suggest a first pipe portion is connected to a second pipe portion when a beveled portion of the first circular pipe plate is welded to the first pipe portion and a beveled portion of the second circular pipe plate is welded to the second pipe portion. It would not have been obvious to one of ordinary skill in the art to have modified Ho and Luckscheiter to include a first pipe portion is connected to a second pipe portion when a beveled portion of the first circular pipe plate is welded to the first pipe portion and a beveled portion of the second circular pipe plate is welded to the second pipe portion because such a modification would require hindsight reasoning and reconstruction. 
Lee (KR 20090008490 U) discloses a single machined piece (Fig. 3, part 5) bolted to two plates (Fig. 3, rings at 2 are bolted to the part 5) at respective ends of the single machined piece (Fig. 3, both 2 are at respective ends of the part 5) where the two plates are welded to respective pipe portions at a beveled section of the two plates (Fig. 3, bevel area of 2 that includes the weld 4 which weld to respective pipes 1). Lee does not show or suggest the single machined piece is made of aluminum, each of the circular ends of the single machined piece includes a plurality of bolt holes, an alignment dowel positioned on the center hole of the single machined piece, the alignment dowel configured to tightly fit into a center hole of the pipe plates as required by claim 1. It would not have been obvious to one of ordinary skill in the art to have modified Lee alone or in combination with Ho and Luckscheiter to include the features of claim 1 because such a modification of having the connector of Ho in view of Luckscheiter to be connected to a plate 2 of Lee would not have yielded predictable results and would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Tillman III (US 3,507,506) discloses a single machined piece having a plurality of bolt holes to connect to two flanged plates that are welded to two respective pipes.
	Ho (US 2007/0007768 A1), Armstrong (US 2008/0080080 A1), Quandt (US 5,988,699), and Johnson (US 5,690,368) discloses a single machined piece having a plurality of bolt holes for connecting to two flanged plates to connect to respective pipes.
	Hwang (KR 20110040049 A) discloses a single machined piece having two circular ends each having a plurality of bolt holes for attaching to respective bolts holes of two flanged plates and the single machined piece is offset at an angle. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679